DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to because “joining apparatus 1” (see paragraph [0046] of the specification) is not shown in the drawing.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okajima et al (JP 0737686 B2) in combination with Mori (U.S. Patent 4,466,949 A).
             Regarding claim 8, Okajima et al (see the entire document, in particular, paragraphs [0001], [0002], [0004] and [0005] of the machine translation) teaches a joining (i.e., splicing) apparatus (see paragraph [0002] of Okajima et al), including (a) an oiling agent application unit (see paragraphs [0002] and [0004] of Okajima et al); (b) a heat-treatment unit (see paragraph [0005] of Okajima et al); and a joining unit (see paragraphs [0004] and [0005] of Okajima et al). Okajima et al does not explicitly teach (1) a fluid jet. Mori (see the entire document, in particular, col. 1, lines 17-22; col. 2, lines 37-39; col. 3, lines 1-6; Figure 3) teaches a joining apparatus (see col. 2, lines 37-39 and Figure 3 of Mori), including a fluid jet (see col. 3, lines 1-6 of Mori), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a fluid jet in the apparatus of Okajima et al in view of Mori in order to connect first and second yarns at their ends (see col. 1, lines 17-22 of Mori).
Allowable Subject Matter
Claims 1-7 are allowable over the prior art references currently of record.
The following is a statement of reasons for the indication of allowable subject matter:  None of the prior art references, alone or in combination, disclose, suggest or teach a process of making an oxidized carbon fiber bundle, including the steps of (1) joining an upstream precursor fiber bundle and a downstream fiber bundle together with a joining fiber bundle, and (2) oxidizing the joined precursor fiber bundles by feeding the joined precursor fiber bundles through an oxidization furnace (as recited in claims 1 and 2).
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO B. TENTONI whose telephone number is (571)272-1209. The examiner can normally be reached 7:30-4:00 ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A. Johnson can be reached on (571)272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEO B. TENTONI
Primary Examiner
Art Unit 1742



/LEO B TENTONI/Primary Examiner, Art Unit 1742